UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1066


SOLOMON ASEFFA DEGU,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   September 17, 2014         Decided:   September 24, 2014


Before SHEDD, AGEE, and FLOYD, Circuit Judges.


Petition denied in part and dismissed in part by unpublished per
curiam opinion.


Workneh Churnet, LAW OFFICE OF WORKNEH CHURNET, Washington,
D.C., for Petitioner. Stuart F. Delery, Assistant Attorney
General, Daniel E. Goldman, Senior Litigation Counsel, Samuel P.
Go, Senior Litigation Counsel, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Solomon Aseffa Degu, a native and citizen of Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals       (Board)       dismissing           his       appeal       from     the    Immigration

Judge’s       denial       of   his    requests             for     asylum,          withholding      of

removal and protection under the Convention Against Torture.                                          We

have thoroughly reviewed the record and conclude that the record

evidence      does        not   compel       a    ruling          contrary       to     any    of     the

agency’s factual findings, see 8 U.S.C. § 1252(b)(4)(B) (2012),

and    that    substantial        evidence            supports          the    Board’s       decision.

See    INS      v.        Elias-Zacarias,                 502     U.S.        478,     481     (1992).

Accordingly, we deny the petition for review in part.                                                With

regard to the procedural due process claims raised by Degu, we

note that such claims were reviewable by the Board.                                            Because

Degu   failed        to    properly     exhaust            the    claims       before       the   Board

prior to raising them before this court, we lack jurisdiction to

review them. *            See Farrokhi v. INS, 900 F.2d 697, 700-01 (4th

Cir. 1990).

              We     therefore        deny       in       part    and    dismiss       in     part    the

petition for review.             We dispense with oral argument because the


       *
       Degu claims that he was unable to exhaust these claims on
account of ineffective assistance of counsel.    To raise such a
claim, however, Degu must file a motion to reopen with the Board
pursuant to Matter of Lozada, 19 I. & N. Dec. 637 (B.I.A. 1988).



                                                      2
facts   and   legal    contentions    are   adequately   presented    in   the

materials     before   this   court   and   argument   would   not   aid   the

decisional process.

                                                  PETITION DENIED IN PART
                                                    AND DISMISSED IN PART




                                       3